Citation Nr: 0613193	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  01-08 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1151. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from March 1957 to December 1961.  
The veteran died in January 2000.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied DIC benefits under the 
provisions of 38 U.S.C.A. § 1151.  

This case was previously before the Board in August 2005 when 
it was remanded for additional development.  The requested 
development has been completed and the Board proceeds with 
its review of the appeal.


FINDINGS OF FACT

1.  The veteran died in January 2000 of adenocarcinoma.

2.  Adenocarcinoma was not diagnosed by VA physicians 
following treatment which began in January 1997.

3.  The veteran's fatal adenocarcinoma was initially 
diagnosed in September and October 1999 at a private 
hospital.

4.  A May 2001 medical opinion states that with regard to his 
VA treatment, it is doubtful that a prudent group of 
physicians would have treated the veteran differently.

5.  VA treatment, or failure to treat the veteran, did not 
result in additional disability and is not the proximate 
cause of the veteran's death.


CONCLUSION OF LAW

The criteria for an award of DIC benefits due to death 
resulting from VA medical treatment are not met.  38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. § 3.361 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Inform and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the appellant's claim, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Extensive records have been obtained and associated with the 
claims file and the appellant has indicated that there are no 
more relevant records to be obtained.  38 U.S.C.A. § 5103A(a) 
(West 2002); 38 C.F.R. §§ 3.159(c), (d) (2005).  VA has 
obtained medical opinions, and the appellant has provided 
testimony in a hearing before a hearing officer at the RO.  
It does not appear from the records that there are any 
additional medical records which are unobtained and which 
could possibly substantiate her claim for DIC benefits.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  

The Board is also satisfied that the RO met VA's duty to 
notify the appellant of the evidence necessary to 
substantiate her claim in a September 2005 letter.  By this 
letter, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by her and which 
portion VA would attempt to obtain on her behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

In this letter, the appellant was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. § 
3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Here, the noted "duty to assist" letter was issued subsequent 
to the appealed rating decision.  Moreover, as indicated 
above, the RO has taken all necessary steps to both notify 
the appellant of the evidence needed to substantiate her 
claim and assist her in developing relevant evidence.  

Further, because this decision results in a denial of the 
claim for DIC benefits, any failure to provide notice as to 
the effective date of any award of benefits is harmless 
error.  Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506 (U.S. Vet. App. Mar. 3, 2006).  

Accordingly, the Board finds that no prejudice to the 
appellant will result from an adjudication of his claim in 
this Board decision.  Rather, remanding this case back to the 
RO for further VCAA development would be an essentially 
redundant exercise and would result only in additional delay 
with no benefit to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

Factual Background

The veteran died in January 2000.  The death certificate 
lists the immediate cause of death as respiratory arrest due 
to abdominal adenomatosis.  Extensive medical records 
relating to the veteran's treatment from both VA and private 
providers have been associated with the claims file as well 
as letters from W. Coulson, M.D., a pathologist, who wrote in 
January 2002 following a review of the veteran's terminal 
records that the veteran's diagnosis was strongly suggestive 
of pancreatic adenocarcinoma.  Dr. Coulson added in a January 
2003 letter that the tumor "may have been present in the 
veteran for a long time."

The appellant, the veteran's' surviving spouse, contends that 
the veteran was treated by VA for complaints of stomach 
problems beginning with an upper GI in January 1997, and that 
although he continued to complain of stomach pain from that 
point up until his death, VA never diagnosed his fatal 
adenocarcinoma and this failure to diagnose and treat him 
caused his death.

In May 2001, VA obtained an expert medical opinion from Dr. 
M. Krinsky, on whether the veteran's fatal adenocarcinoma 
should have been found during his VA treatment.  The VA 
physician reviewed the medical evidence and noted that 
metastatic adenocarcinoma of unknown primary with peritoneal 
carcinomatosis was diagnosed in October 1999 at a private 
hospital after suspicion raised by CT in September 1999.  
Thereafter, he had the majority of his care by non-VA 
physicians although he had regular VA care between January 
1997 and March 1999.  

Regarding the VA treatment, Dr. Krinsky noted that the 
veteran's first documented visit to gastroenterology was in 
June 1997 for GERD symptoms and irritable bowel syndrome.  
Radiologic and endoscopic gastrointestinal evaluation was 
described as "fairly extensive" and essentially 
unremarkable, except for diverticulosis in 1997.  Noted 
intermittently in the veteran's chart were heartburn like 
symptoms with relief with an antacid medication, and 
prescription of a proton pump inhibitor.  He was last seen by 
his primary care physician in February 1999 at which time he 
mentioned pain in the epigastrum and left lower rib cage of 2 
months duration, with relief with Mylanta, and overall was 
feeling better.  This was noted to be in addition to his 
usual complaints of low back pain.  At this visit his weight 
had increased from 155 to 159 pounds.  Abdominal examination 
showed mild tenderness.   The veteran had stopped his proton 
pump inhibitor in December 1998 and therefore was instructed 
to resume and have follow-up in 4 months.  He was diagnosed 
with H. Pylori and had a flexible sigmoidoscopy in 1997 that 
was negative to 20 cm except for diverticulosis.

Dr. Krinsky noted that the veteran first presented to non-VA 
physicians in September 1999 with a chief complaint of two 
months abdominal pain and anorexia.  A CT scan was highly 
suggestive of metastatic cancer of the liver.  A liver biopsy 
was nondiagnostic, followed by exploratory laparoscopy in 
October 1999 that made a diagnosis of adenocarcinoma of 
unknown primary with peritoneal carcinomatosis.

Following the above review of the veteran's medical records, 
Dr. Krinsky made the following comments:

Abdominal carcinoma of unknown primary is an insidious 
process and frequently is diagnosed at a late stage with 
the complication of peritoneal spread of cancer 
(carcinomatosis).  Once a patient is at the stage with 
peritoneal carcinomatosis and ascites the prognosis is 
very poor and the pursuit of the primary cancer is 
commonly irrelevant.  Treatment is focused on support 
and palliative care.  Life expectancy is generally less 
than 3-6 months.

. . . 

This patient had a long history of gastrointestinal 
symptoms of irritable bowel syndrome and 
gastroesophageal reflux disease.  His work-up and 
management was satisfactory with a thorough endoscopic 
and radiologic evaluation over the years.  The first 
mention of any abdominal discomfort, and finding on 
exam, was in February 1999, 7 months prior to his 
diagnostic CT scan.  However, from the written notes, it 
appeared to be consistent with his GERD symptoms and the 
patient stated relief with the antacid Mylanta.  
Furthermore, he had been noncompliant with his 
previously prescribed acid inhibitors.  Therefore the 
primary care physician made an appropriate 
recommendation to resume acid inhibition with a proton 
pump inhibitor and invoke dietary and lifestyle 
modifications.  Follow-up was recommended in 4 months.  
However, no follow-up visit was documented in the charts 
provided.  His last visits to the VA were documented as 
pain and psychiatry visits, without mention of abdominal 
pain.  His primary complaints over his VA treatment 
years were that of his back pain and depression.

. . . 

Additionally, there is mention by the [veteran's wife] 
of abdominal complaints for years.  This is not apparent 
from the records provided.  In fact, the notes from the 
diagnosing non-VA physicians state a 2-month symptom 
duration for his abdominal pain and anorexia.  
Unfortunately, this type of cancer has an insidious 
onset, and is commonly diagnosed at a late stage, when 
the patient has a mean life span of 4 to 6 months . . . 
it is doubtful that a prudent group of physicians would 
have taken a different management course than what was 
pursued.  

Dr. Krinsky then noted that additional review by an 
oncologist would be helpful, but she did not think this was 
warranted.  Further, she noted that if more records from the 
VA are found that show medical follow-up between March 19, 
1999 and September 1999 it may be reasonable to have them 
reviewed.

Subsequently, VA treatment records dating from August 1999 to 
October 1999 were associated with the claims folder.  These 
show that in August and September 1999, the veteran reported 
having severe abdominal pain and treatment ensued which 
included performing an EGD and colonoscopy.  Irritable bowel 
syndrome was suspected, but no malignancy was diagnosed.  

Also added to the claims file was another letter from Dr. 
Coulson who wrote in a February 2003 letter that he had 
reviewed the veteran's pathology slides, subjecting them to a 
stain which reacted to an antigen in proliferating cells.  He 
noted that the "proliferating cell index" measured as the 
percent of stained cells was less than five percent, which he 
noted was low.  He inferred that the tumor was growing slowly 
and therefore may have been present in the veteran for a long 
time.  

Because the above evidence was added to the claims file 
subsequent to the May 2001 medical opinion of Dr. Krinsky, it 
was referred back for preparation of an addendum to his 
opinion in consideration of the newly obtained evidence.  In 
a November 2005 opinion by a VA physician, the veteran's 
claim file was reviewed, including the opinions of Drs. 
Krinsky and Coulson which were summarized.  The physician 
added that the information provided did not alter Dr. 
Krinsky's assessment that the veteran's malignancy had an 
"insidious onset and was commonly diagnosed at a late 
stage" but did help with better identifying the primary 
malignancy.  However, this did not alter the opinion that 
"from the information provided, it is doubtful that a 
prudent group of physicians would have taken a different 
management course than what was pursued."

Legal Criteria and Analysis

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed under 38 U.S.C.A. § 1151 as of 
October 1, 1997.  For claims file prior to October 1, 1997, 
38 C.F.R. § 3.358 is applied.  In this case, the claim for 
benefits under the provisions of 38 U.S.C.A. § 1151 was filed 
in 2000, therefore 38 C.F.R. § 3.361 is for application.  

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.  

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  

To determine whether there was informed consent, VA will 
consider whether the health care providers substantially  
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter. 

The provisions of 38 U.S.C.A. § 1151 were amended, effective 
October 1, 1997, to include the requirement of fault, 
requiring that additional disability be the result of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on the part of VA in furnishing 
care, or an event not reasonably foreseeable.  See 38 
U.S.C.A. § 1151 (West 2002).  Here, the appellant filed her 
claim after October 1997; therefore, the regulations 
effective on October 1, 1997 apply in this case.  Under the 
provisions of 38 U.S.C.A. § 1151 (West 2002), if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service connected.  

Earlier interpretations of the statute required evidence of 
negligence or other fault on the part of VA, or the 
occurrence of an accident or an intervening, unforeseen 
event, to establish entitlement to section 1151 benefits.  
See 38 C.F.R. § 3.358(c)(3) (1994).

Those interpretations and the cited regulatory provision were 
invalidated by the Court in the case of Gardner v. Derwinski, 
1 Vet. App. 584 (1991), aff'd sub nom.  Gardner v. Brown, 5 
F.3d 1456 (Fed. Cir. 1993), aff'd, Brown v. Gardner, 513 U.S. 
115 (1994).

Accordingly, in March 1995, VA published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the aforementioned 
case law.  The amendment was made effective on November 25, 
1991, the date the initial Gardner decision was issued. 60 
Fed. Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996) 
(codified at 38 C.F.R. § 3.358(c)).

Thereafter, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  The 
amendment applies to claims filed on or after October 1, 
1997. Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 
26, 1996); VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No.  
104-204.  See 63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  The Board 
notes that, more recently, new regulations pertaining to 
disabilities resulting from VA negligence, which implement 
the post-Gardner changes to 38 U.S.C.A. § 1151, have been 
issued, and went into effect on September 2, 2004.  See 69 
Fed. Reg. 46,426 (Aug. 3, 2004).  In this case, the 
appellant's claim for benefits under 38 U.S.C.A. § 1151 was 
filed after the effective date of the amendment thereto.  
Therefore, the 1997 statutory amendment and the implementing 
regulatory revisions, apply.

Thus, for purposes of this section, a claimed disability is a 
qualifying additional disability if the disability was not 
the result of the veteran's own willful misconduct and, the 
disability was caused by hospital care, medical or surgical 
treatment, or examination, and the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).  

The appellant argues that VA's failure to properly diagnose 
the veteran beginning with his VA treatment in January 1997, 
caused and/or contributed to the veteran's death due to 
adenocarcinoma.  This is not supported by the medical 
evidence.  In making this determination, the Board relies 
primarily on the expert medical opinion of Dr. Krinsky, who 
conducted a thorough review of the veteran's treatment, both 
VA and private, from January 1997.  Her conclusions were that 
the veteran's cancer was of the type that was frequently 
diagnosed at a late stage, that the symptoms the veteran 
presented to his VA physician resulted in appropriate 
treatment, and that it was doubtful that a prudent group of 
physicians would have taken a different management course 
than what was pursued.

Dr. Krinsky's conclusions are well supported by the medical 
evidence, and are uncontradicted by any medical evidence to 
the contrary.  The Board notes that letters from Dr. Coulson, 
M.D., in January 2002 and February 2003 show that the 
veteran's tumor was present for a long time prior to his 
death, and that he had a diagnosis of adenocarcinoma.  This 
does not contradict the medical opinion of Dr. Krinsky, which 
was the November 2005 determination of the VA physician who 
reviewed the additional medical evidence added to the claims 
file subsequent to preparation of the May 2001 opinion.  

The Board has considered the appellant's beliefs that VA 
failed to properly diagnose and treat the veteran's fatal 
adenocarcinoma but this is unsupported by the medical 
evidence.  As noted, there is no competent medical evidence 
or opinion of record that demonstrates that VA's failure to 
diagnosis and properly treat the veteran proximately caused 
the veteran's death.  In fact, the medical statement from Dr. 
Krinsky, shows that VA did not fail to exercise the degree of 
care that would be expected of a reasonable health care 
provider.  The appellant's own opinion to the contrary is 
noted, but this is not competent medical evidence.  

Although the appellant's representative has argued for 
referral of this case for an independent medical opinion 
under 38 C.F.R. § 3.328, the Board finds that May 2001 expert 
opinion to be fully adequate to evaluate the medical question 
at issue.  The appellant's request for yet another medical 
opinion appears to be nothing more than a disagreement with 
the results of the medical opinions obtained, rather than a 
sincere disagreement with their medical adequacy.  Nor are 
they shown to be inadequate merely because they are rendered 
by VA medical professionals.  The opinions given are 
supported by clinical evidence and rationale to support their 
conclusions and therefore appear to be entirely adequate to 
decide the issue on appeal. 

Because the probative evidence shows that VA treatment did 
not result in additional disability, the Board finds that the 
veteran did not suffer an injury as the result of VA medical 
or surgical treatment and that the preponderance of the 
evidence is against the claim of entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. § 1151. 


ORDER

DIC benefits due to death resulting from VA medical treatment 
are denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


